Prospectus Supplement No. 1 Dated March 14, 2014 To Prospectus Dated May 9, 2013 Filed Pursuant to Rule 424(b)(3) Registration No. 333-180496 NOVA LIFESTYLE, INC. 667,500 Shares of Common Stock This prospectus supplement supplements the prospectus dated May 9, 2013 of Nova Lifestyle, Inc., which is part of a registration statement on Form S-1 (File No. 333-180496), as amended, filed with the Securities and Exchange Commission relating to the public offering and sale of securities by the selling shareholders as described therein.This prospectus supplement should be read in conjunction with the prospectus, as supplemented to date, and this prospectus supplement is qualified by reference to the prospectus, as supplemented to date, except to the extent that the information provided by this prospectus supplement supersedes the information contained in the prospectus. This prospectus supplement is provided solely to update the selling shareholders table in the prospectus to reflect transfers of warrants to purchase shares of our common stock from Radnor Research & Trading Company to each of Guy Durand, Talman Harris, William R. James, Alexander Kibrik, William J. Scholander and Charles Morgan Simpson, and the subsequent transfer of a warrant to purchase shares of our common stock from Alexander Kibrik to EB Holdings LLC. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus dated May 9, 2013 with respect to the securities described above, including any amendments or supplements thereto. Investing in our common stock is highly speculative and involves a high degree of risk.You should consider carefully the risks and uncertainties in the section entitled “Risk Factors” beginning on page 5 ofthe prospectus. Neither The Securities And Exchange Commission Nor Any State Securities Commission Has Approved Or Disapproved Of These Securities Or Passed Upon The Adequacy Or Accuracy Of This Prospectus. Any Representation To The Contrary Is A Criminal Offense. The date of this prospectus supplement is March 14, 2014. SELLING SHAREHOLDERS The following information is provided to update the selling shareholders table in the prospectus to reflect a transfer of warrants to purchase up to an aggregate of 77,550 shares of our common stock by Radnor Research & Trading Company (“Radnor”) to each of Guy Durand, Talman Harris, William R. James, Alexander Kibrik, William J. Scholander and Charles Morgan Simpson.Accordingly, the selling shareholders table has been updated to delete Radnor and to add Guy Durand, Talman Harris, William R. James, William J. Scholander and Charles Morgan Simpson and list the number of shares beneficially owned by Guy Durand, Talman Harris, William R. James, William J. Scholander and Charles Morgan Simpson to reflect the acquisition of the warrant transferred by Radnor.With respect to Alexander Kibrik, the selling shareholders table has been updated to add EB Holdings LLC to reflect the acquisition by EB Holdings LLC of the warrant originally transferred by Radnor to Alexander Kibrik. The prospectus supplement relates to the resale of such shares and the shares issuable upon exercise of such warrants.We may amend or supplement the information in this prospectus supplement from time to time in the future to update or change the information with respect to the selling shareholders in the table below and the shares which may be resold.In addition, we may amend or supplement the prospectus from time to time in the future to update or change the information with respect to other selling shareholders. Beneficial Ownership Before Offering Shares of Common Stock Included Beneficial Ownership After Offering Name Stock Warrants Total in Prospectus Number Percentage* Chen, Michael - Chen, Wu - Chen, Yanna - Christian, Giordano - Cottam, John 2.2 % Durand, Guy - - EB Holdings LLC (i) - - Gibbs, David E., Jr. - Harris, Talman (ii) - - iNet Global AG (iii) - James, William R. - - Lau, Kit - Li, Kin Ming - Liang, Jinquan - O’Hagan, John Arthur - O’Hagan, Mark Anthony - Ramage, Scott Roberts, Brent - Scholander, William J. (iv) - - Simpson, Charles H. - Simpson, Charles Morgan (v) - - Snaith, Roger Tong, Chan Wing - Yang, Yang - Yang, Yu Ye, HuiYing Zhang, Baozhu Zhang, CiCi Yun - *Less than 1%, unless otherwise specified. (i) Thomas J. Barnes has sole voting and dispositive power with respect to the shares of our common stock beneficially owned by EB Holdings LLC. (ii) Talman Harris is a registered representative of Radnor Research & Trading Company, a registered broker-dealer and FINRA member firm, from whom he received his warrants as compensation for placement agent services. (iii) Vaibhav Abhyankar has sole voting and dispositive power with respect to the shares of our common stock beneficially owned by iNet Global AG. (iv) William J. Scholander is a registered representative of Radnor Research & Trading Company, a registered broker-dealer and FINRA member firm, from whom he received his warrants as compensation for placement agent services. (v) Morgan Charles Simpson is a registered representative of Radnor Research & Trading Company, a registered broker-dealer and FINRA member firm, from whom he received his warrants as compensation for placement agent services. None of the selling shareholders, other than those identified by disclosure above, has, or within the past three years has had, any position, office or material relationship with us or with any of our predecessors or affiliates.
